Citation Nr: 1144047	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus. 

In June 2011, the Veteran directly submitted to the Board additional evidence regarding his claims for service connection for bilateral hearing loss and tinnitus.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran currently experiences bilateral hearing loss.

2.  There is no credible or competent evidence of a connection between the Veteran's current bilateral hearing loss and his military service, and the probative medical evidence of record weighs against such a conclusion.

3.  The Veteran currently experiences tinnitus.

4.  There is no credible or competent evidence of a connection between the Veteran's current tinnitus and his military service, and the probative medical evidence of record weighs against such a conclusion.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in October 2008.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the October 2008 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the January 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), and a VA medical examination regarding the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran has submitted personal statements, hearing testimony, and treatise evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claims has been met.

The Board notes that the Veteran has raised several objections regarding his VA January 2009 audiometric examination.  The Veteran has objected the demeanor of his examiner; he has also asserted that the examiner failed to elicit relevant history, misconstrued relevant evidence, and that the examiner provided to him is predisposed to deny Veteran's claims.  See the Veteran's March and July 2009 statements, June 2010 substantive appeal (VA Form 9), and the hearing transcript pges. 8-9, 12, 13-14, 21. 

First, the Veteran objected to the demeanor of his examiner.  While it is unfortunate that the Veteran felt that the demeanor of his January 2009 examiner was unpleasant, this does not affect the probative value of the January 2009 examination, nor does this show any evidence to directly contradict any of the conclusions or evidence reviewed in the January 2009 VA audiometric examination.  

Second, the Veteran has indicated that the examiner did not allow him to provide any statements regarding his relevant history.  See the Veteran's June 2010 VA Form 9, and the hearing transcript pg. 13.  He has also asserted that he was never exposed to loud noises after service equivalent to those experienced during his service, even indicating that the that the examiner lied in noting that the Veteran had some relevant post-service history of noise exposure, including working in construction.  See the hearing transcript pg. 8-9, 13-14, 21.  As such, it is self-evident both from the review of the examination report, and the Veteran's latter statements, the examiner did in fact review the Veteran's statements regarding his in-service and post-service history.  Furthermore, at exactly the same time that he objected to inclusion of his post-service work history in the examination report, the Veteran also acknowledged potentially relevant noise exposure during employment in construction work and recreational activities after his service.  Id.  

The Veteran's statements may be interpreted two ways.  First, they may be considered statements that he never experienced relevant post-service noise exposure.  Interpreted in this way, while he is competent to describe the nature of his in-service and post-service experiences, he is simply not competent to determine which experiences may be relevant to determining the likelihood of a connection between his in-service noise exposure and his subsequently diagnosed hearing loss, particularly in light of a complete review of the credible and probative evidence of record.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Determining the importance of the Veteran's post-service work history, particularly in relation to his medical history requires medical skill or knowledge.  Therefore, the Veteran's statements do not provide competent evidence sufficient to diminish the probative value of the January 2009 VA audiometric examination.  

The second interpretation is that he actually never experienced any post-service noise exposure to any kind of loud noises.  The Veteran is competent to indicate that he never experienced any post-service incidents of noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(1).  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see also Layno, supra.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the Veteran's assertion that he never experienced any relevant noise exposure while working construction after service, or that the examiner fabricated his acknowledged post-service work history, is simply facially implausible.  Furthermore, the Veteran's statements have been contradictory in that he has simultaneously acknowledged certain periods of post-service noise exposure, at precisely the moment that he denied experiencing such periods.  Therefore, the Board concludes that the Veteran's assertions that he never experienced any relevant post-service noise exposure are of no probative value for the following reasons.  First, he is not competent to quantify the importance of his acknowledged post-service noise exposure.  Second, his statements that he actually never experienced any such exposure and that these experiences were fabricated by the January 2009 examiner are not credible in that they are both self-contradictory and self-serving.  

The Veteran also asserted that the examiner accused him of initially faking his results.  See the Veteran's March and July 2009 statements, and the hearing transcript pg. 13.  In this regard, the January 2009 examination report recorded that the initial testing results did not agree; however, the examiner retested the Veteran and provided these results in the test.  The results indicated that the Veteran is experiencing current hearing loss and tinnitus.  Therefore, while the initial results of testing may have been inconsistent, the examiner indicated that retesting corrected any initial discrepancy.  The Veteran has not provided any evidence that the actual testing results were incorrect.  Furthermore, in the diagnosis reached, the results of the testing have produced results favorable to the Veteran such that a new examination is also not warranted on this basis.  

Finally, the Veteran has asserted that the January 2009 VA audiometric examiner is predisposed to deny Veteran's claims (see the Veteran's March and July 2009 statements and the hearing transcript pg. 13); however, he has not presented any evidence to support this assertion of bias.  The Board notes that there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Kyhn v. Shinseki, 24 Vet. App. 228, 234-35 (2011) (per curiam).  As such, the Veteran has not provided sufficient evidence of bias on the examiner's part to require a new examination.  

Finally, the Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the examination report was provided by a VA audiologist, i.e., a medical professional with relevant expertise.  Furthermore, the VA medical examiner reviewed the history of the Veteran's symptoms, as well as his conceded in-service noise exposure and his subsequent relevant employment history (acknowledged, though also objected to, by the Veteran), and the current findings of the audiometric examination.  The examiner provided an opinion regarding the nature of any connection between the Veteran's current hearing related disorders and his service, and provided a rationale for the opinion reached.  

Therefore, although the Veteran has registered his disapprobation for the results provided by the January 2009 VA audiometric examination, he has simply not provided any direct evidence that diminishes the probative value of the examination report.  While the Veteran is entitled to an examination that adequately reviews the evidence of record, the Veteran is not entitled to repeated examinations until he receives the results that he desires.  The January 2009 VA audiometric examination provided both the opinion required by the Board's remand, and also satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Some chronic diseases are presumed to have been incurred in service, including other organic diseases of the nervous system, such as sensorineural hearing loss, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is due to his military service.  Specifically, he has asserted that his duties in artillery exposed him to excessive noise that caused his current bilateral hearing loss.  See the Veteran's June 2008 claim, December 2008, March and July 2009 statements, June 2010 VA Form 9, and the hearing transcript, generally.

As noted above, the first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of bilateral hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Considering this, the Veteran was provided with a VA audiometric examination in January 2009 in order to measure the Veteran's hearing in accordance with the standards provided in 38 C.F.R. § 3.385, which revealed the following with regards to the Veteran's bilateral hearing loss:


HERTZ

500
1000
2000
3000
4000
RIGHT
50
45
35
65
50
LEFT
35
30
30
60
50

At that time, the VA audiometric examination revealed at every frequency greater than 30 decibels as well as several frequencies of hearing loss greater than 40 decibels at several frequencies for both ears.  Therefore, the January 2009 VA audiometric examination clearly shows that the Veteran currently experiences bilateral hearing loss as that disability is defined for VA purposes in 38 C.F.R. § 3.385.  

In addition, the Veteran has asserted numerous times that he experiences current bilateral hearing loss.  He has also submitted a lay statement dated in June 2011 from an acquaintance who has observed the Veteran's symptoms of hearing loss.  Therefore, the competent and credible evidence of record supports the conclusion that the Veteran currently experiences bilateral hearing loss that may be considered for service connection.

As noted above, the Veteran has stated that his current hearing loss is due to his military duties in artillery and that on occasion during live-fire drills his hearing protection earplugs would come out of his ears exposing him to loud noises.  See the Veteran's June 2008 claim, December 2008, March and July 2009 statements, June 2010 VA Form 9, and the hearing transcript, generally.  The Veteran is competent to indicate that he has been exposed to excessive noise which may have caused him to experience acoustic trauma.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran's service in artillery is supported by his DD Form 214, which indicates that his MOS (military occupational specialty) for the majority of his service was as a mortar man.  This is an activity that is considered as likely to involve exposure to loud noise, such that the Board concedes that during his service the Veteran experienced such exposure.  

Therefore, there must be some probative evidence to connect the Veteran's military service noise exposure to his current bilateral hearing loss.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  To show service connection for hearing loss, the Board notes that hearing loss under the standards of 38 C.F.R. § 3.385 does not have to be demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran's hearing at enlistment was within normal limits, and at his discharge examination showed some degree of hearing loss as defined by the Court in Hensley v. Brown, 5 Vet. App. at 157 in both ears.  The January 2009 VA audiometric examination noted these results and that the Veteran's separation examination showed no exceptional hearing loss disability in the left ear, but some "borderline mild" right ear hearing loss for VA purposes.  As such, there is some evidence of a diminishment in the Veteran's hearing during his military service.  However, the Veteran's discharge examination did not find evidence of bilateral hearing loss as defined as a disability for VA purposes under 38 C.F.R. § 3.385.  The Veteran has indicated that he did not receive any diagnosis of or treatment for hearing loss until the January 2009 VA audiometric examination.  Therefore, the first evidence of a diagnosis of bilateral hearing loss as defined for VA purposes dates from January 2009.

The Veteran has indicated that he experienced symptoms of hearing loss during his service and after.  See the Veteran's March and July 2009 statements, and June 2010 VA Form 9, and the hearing transcript pg. 12.  The Veteran specifically indicated that he experienced some symptoms of hearing loss after a training exercise in Japan.  See the hearing transcript pges. 5-6.  He has also asserted that at separation he had lost "30 %" of the hearing in his right ear.  See the Veteran's March and July 2009 statements, June 2010 VA Form 9, and the hearing transcript pg. 6.  He also submitted a statement in June 2010 from his brother, D.M., that after the Veteran's return from active duty service he exhibited symptoms of hearing loss, particularly in his right ear.  As such, the Veteran has submitted lay evidence of hearing loss symptoms during his service and from the time of his separation from active service to the present.  The Veteran and his brother are competent to describe symptoms of hearing loss witnessed by them.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  

However, they are not competent to indicate that his symptoms manifested to the degree necessary for hearing loss as a disability as it is required in 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  In this regard, a diagnosis of hearing loss as required for VA purposes is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  As such, the contemporaneous medical evidence provides probative evidence against finding that the Veteran was experiencing bilateral hearing loss for VA purposes at the time of his discharge from active military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  

The Veteran has not described any point at which his hearing loss worsened to the degree found at present.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the earliest evidence of hearing loss as identified as a disability is at the January 2009 VA audiometric examination.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that lay evidence may not lack credibility solely because it is unaccompanied by contemporaneous medical evidence; however, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  In this regard, there is simply no direct lay or medical evidence indicating a diagnosis of a hearing loss disability for VA purposes prior to the January 2009 VA audiometric examination.  Therefore, overall, the credible in-service and post-service medical and lay evidence of record does not show chronic bilateral hearing loss during the Veteran's military service or continuity of any such hearing loss symptomatology from the time of his service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, without credible evidence of a hearing loss disability as defined for VA purposes within one year of his military service, the Veteran is also not entitled to application of the presumptive provisions regarding organic diseases of the nervous system.  38 U.S.C.A. §§ 1101, 1112, 1113, 1132, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Without competent, credible, or probative evidence of a chronic hearing loss disability during or within one year of service or of continuity of symptomatology of such a level of hearing loss from the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current hearing loss.  Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 159. 

As noted previously, the Veteran was provided with a VA audiometric examination in January 2009.  The examiner noted the Veteran's symptoms of "borderline mild" hearing loss in the right ear at the time of his separation from active duty military service, but did not show hearing loss for VA purposes in his left ear at that time.  The examiner acknowledged the Veteran's in-service noise exposure due to his military duties.  The examiner also noted that the Veteran's post-service employment "may have" involved some exposure to high levels of noise, but that his hobbies did not involve such exposure.  The examiner found that the Veteran's evaluation revealed "essentially flat moderate to mild hearing loss at 350-2000 Hertz sloping to moderately severe to moderate at 2000 Hertz and above for the right ear," and that the left ear revealed "flat mild sensorineural hearing loss at 250-2000 Hertz, sloping to moderately severe sensorineural hearing loss at 3000 Hertz or above."  

The examiner concluded that the Veteran's current hearing loss is not due to his military service noise exposure.  The examiner noted that the evidence showed "a significant decrease in hearing since [the Veteran's] separation hearing examination."  However, this was indicated as most likely due to post-service civilian noise exposure or some other etiology.  In the supporting rationale, the examiner also noted that the flat hearing loss range at particular frequencies was not "consistent with exposure to noise."  This opinion was provided by a qualified medical examiner and the examiner provided a basis for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  As such, the probative medical evidence of record weighs against a finding of service connection for the Veteran's bilateral hearing loss.  

The Board notes that in July 2009 the Veteran submitted medical treatise evidence regarding the relationship between noise exposure and bilateral hearing loss.  The Board concludes that the references provided from this study are too general in nature to provide the favorable or unfavorable evidence to show that the Veteran's service caused his current hearing loss.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, there is no such opinion evidence offered along with the article quotations provided by the Veteran and the AOJ.  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The medical treatise evidence cited in the record case does not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the medical treatise evidence of record does not show to any degree of specificity a relationship or connection between the Veteran's military service and the later development of bilateral hearing loss.  

Finally, the Board notes that the Veteran and his representative have asserted that his hearing loss is due to his military noise exposure.  Although the Board does not doubt the Veteran's belief that his current hearing loss is related to his duties in service, the Veteran and his representative are simply not competent to provide evidence of a relationship between any in-service noise exposure and the Veteran's subsequent hearing loss without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and his subsequent development of bilateral hearing loss as a disability for VA purposes is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran and his representative's assertions in this regard are of no probative value.

In conclusion, the Board concludes that the January 2009 VA audiometric examination stands as the only competent and probative nexus evidence of record.  As such, the probative medical evidence of record indicates that there is no connection between the Veteran's military service and his current bilateral hearing loss.  Therefore, the Veteran's claim for bilateral hearing loss must be denied.  Having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for bilateral hearing loss in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss on a direct or presumptive basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Analysis - Service Connection for Tinnitus

The Veteran contends that he developed tinnitus as the result of his military service.  Specifically, he has asserted that his duties in artillery exposed him to excessive noise which caused his current tinnitus.  See the Veteran's June 2008 claim, December 2008, March and July 2009 statements, June 2010 VA Form 9, and the hearing transcript, generally.

As noted above, the first requirement for a service connection claim is proof that the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, the January 2009 VA audiometric examination diagnosed the Veteran with tinnitus, and noted that the Veteran reported a 10-15 year history of tinnitus.  Finally, as noted previously, the Veteran has indicated that he experiences symptoms of tinnitus.  Tinnitus has been found by the Court to be a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board concludes that there is competent evidence in the record to show that the Veteran is currently experiencing tinnitus.  

As noted above, the Board has conceded that the Veteran experienced the noise exposure alleged.  Therefore, there must be evidence to show a connection, or "nexus" between his experiences in service and his current tinnitus.  See Watson v. Brown, 4 Vet. App. at 314.  

At the time of his January 2009 VA audiometric examination, the Veteran indicated that his tinnitus began about 10-15 years prior to the examination, i.e. around 1994.  Subsequently, the Veteran indicated that his tinnitus began during his military service and has been constant ever since.  See the Veteran's March 2009 statement, the June 2010 VA Form 9, and the hearing transcript pges. 10-11, 19.  The Veteran explained this discrepancy as a misunderstanding that he intended to indicate that his tinnitus had been constant from service but leveled off about 10-15 years ago.  See the hearing transcript pg. 11.  The Veteran has also indicated that he reported tinnitus at his separation examination, but the examiner told him that these symptoms would go away and did not note such symptoms in his separation examination.  See the Veteran's June 2010 VA Form 9, and the hearing transcript pges. 18-19.  

The Veteran is competent to indicate that he experienced ringing in his ears from his military service to the present.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  As such, the Veteran has provided competent lay evidence of both chronic tinnitus during his military service and continuity of symptomatology of such a disorder after his service.  However, as reviewed above, once evidence is competent the credibility and probative value of the evidence must be reviewed.  See Washington v. Nicholson, 19 Vet. App. at 368.  In this regard again, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. at 368.  A review of the Veteran's statements show that the Veteran's statements regarding the history of his symptoms of tinnitus present a similar issue to his statements regarding his history of bilateral hearing loss, in that his statements have been inconsistent and contradictory (i.e. reporting a 15 year history at his examination, but subsequently reporting tinnitus from during his military service).  The fact that the Veteran has provided inconsistent statements regarding the nature and onset of his tinnitus over the course of his appeal reduces his credibility regarding the history of his tinnitus disorder.  See Caluza, supra.  Further, the self-interested nature of the Veteran's current statements is also a factor in reducing the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. at 25.  As such, the Board finds the Veteran's statements, insofar as he has alleged a history of tinnitus beginning from the time of his in-service noise exposure to the present are not credible.  

Furthermore, the Veteran indicated that his separation examiner did not record his tinnitus disorder at the time of his separation examination, despite the fact that he reported such symptoms.  The purpose of the separation examination was to determine his state of fitness at the time and is of increased probative value.  See Rucker v. Brown, 10 Vet. App. at 73; see also Curry v. Brown, 7 Vet. App. at 68.  Again, the Board notes that there is a presumption of regularity to agency actions.  Saylock v. Derwinski, 3 Vet. App. at 395.  The Veteran has not presented sufficient evidence that his separation examiner failed to provide an adequate examination report and record symptoms of a relevant disorder at the time of discharge.  Therefore, the probative medical evidence indicates that the Veteran did not experience a history of tinnitus symptoms from the time of his military service to the present.  

Therefore, the earliest credible evidence of tinnitus 1994, or about 12 years after the Veteran's military service.  See Maxson v. Gober, 230 F.3d at 1333.  Again, it is not merely the absence of medical evidence over the years since his service, but the Veteran's self-interested and contradictory statements regarding his history of tinnitus, and the fact that his statements are directly contradicted by the medical evidence of record, which renders the Veteran's statements not credible.  Buchanan, 451 F.3d at 1336-37.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence of chronic tinnitus disorder during his military service or continuity of any tinnitus symptomatology from service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Without credible or probative evidence of chronic tinnitus in service or of continuity of symptomatology of such a disorder from the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current tinnitus.  Shedden, 381 F.3d at 1167. 

As noted above, the Veteran was provided a VA audiometric examination in January 2009.  The VA examiner examined the Veteran and reviewed the evidence of record and conceded the evidence of in-service noise exposure, and also noted the Veteran's acknowledged post-service history.  Based on a review of this evidence and the Veteran's reported history of tinnitus onset around 1994, the January 2009 VA audiometric examiner concluded that the Veteran's current tinnitus was not related to any in-service noise exposure.  The VA examiner reached this conclusion based on the Veteran's separation examination and the Veteran's reported history, the Veteran's post-service history of noise exposure, and the significant length of time after service before there is any credible evidence of tinnitus symptoms.  As such, the January 2009 VA audiometric examiner's opinion is based on a review of the evidence of record, and provides a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  This examination was provided by an audiologist, a specialist in this field, and was provided by an examiner with no interest in the outcome of the Veteran's claim.  Finally, the Board notes that the VA examiner's conclusion is based on a complete review of the probative medical evidence and the credible lay evidence of record.  Therefore, the probative medical evidence weighs against the Veteran's claim.  

Finally, the Board notes that the Veteran and his representative have asserted that the Veteran's tinnitus is due to his military noise exposure.  Although the Board does not doubt the Veteran's belief that his current tinnitus is related to his duties in service, the Veteran and his representative are simply not competent to show a relationship between any in-service noise exposure and the Veteran's post-service tinnitus without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and the tinnitus that developed substantially after his service is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran and his representative's assertions in this regard are of no probative value.  As the weight of the competent medical evidence of record indicates that the Veteran's current tinnitus is not due to his in-service acoustic trauma service connection cannot be granted.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for tinnitus, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


